Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  145077                                                                                                Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  BRP ACQUISITION GROUP, INC., d/b/a                                                                        Brian K. Zahra,
                                                                                                                       Justices
  BLACK RIVER PLASTICS, BLACK RIVER
  COMPANIES RO, S.R.L., BLACK RIVER
  CHIMPLAST, S.R.L., PETER H. MYTNYK,
  and MARIA FAYE CABALLERO,
            Plaintiffs-Appellees,
  v                                                                  SC: 145077
                                                                     COA: 301734
                                                                     Macomb CC: 2010-002004-CK
  DAN LEUCIUC, VOICHITA I. LEUCIUC,
  SERGIU NICOARA, and ALSECA, L.L.C.,
             Defendants-Appellants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 27, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           d0827                                                                Clerk